DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 13, 2020.  Claims 11 – 27 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 11, 18 and 23 fall into one of four of the statutory categories?  Yes. The preamble of claims 11, 18 and 23 each recites a method, and the body of each 

	Step 2A – Prong 1
Does claim 11 recite a judicial exception?  Yes.  Claim 11 recite the limitations of processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets, and generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory. The processing and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “generating a swarm trajectory in a central computer” nothing in the claim precludes the processing and generating steps from practically being performed in the human mind/visually. For example, but for the “central computer” language, the claim encompasses the user manually/visually processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets, and generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory.  As a result, these limitations are mental processes.

Do claims 14 and 25 recite a judicial exception?  Yes.  Claims 14 and 25 recite the limitation of processing the trajectories to obtain one of an average value or mean value of the trajectories relative to the one or more configured parameter sets. The 

Do claims 17 and 28 recite a judicial exception?  Yes.  Claims 17 and 28 recite the limitation of applying different weights to the boundary conditions. The applying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “generating a swarm trajectory in a central computer”, in base claims 11 and 23, nothing in the claims preclude the applying step from practically being performed in the human mind/visually. For example, but for the “central computer” language, the claims encompass the user manually/visually applying different weights to the boundary conditions.  As a result, this limitation is a mental process.


Does claim 18 recite a judicial exception?  Yes.  Claim 18 recite the limitations of processing, in the back-end computer, the one or more boundary conditions to determine that the one or more boundary conditions correspond with one or more stored boundary conditions, and generating, in the back-end computer, at least one swarm trajectory for the currently driven lane based on the processing. The processing and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a back-end computer” nothing in the claim precludes the processing and generating steps from practically being performed in the human mind/visually. For example, but for the “back-end computer” language, the claim encompasses the user manually/visually processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets, and generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory.  As a result, these limitations are mental processes.

Does claim 20 recite a judicial exception?  Yes.  Claim 20 recite the limitations of determining differences between the one or more boundary conditions and the one or more stored boundary conditions, and, based on the determined differences, generating corrective boundary conditions for generating the at least one swarm trajectory. The determining and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “back-end computer”, as in base claim 18, nothing in the claim precludes the determining and generating steps from practically being performed in the human mind/visually. For example, but for the “back-end computer” language, the claim encompasses the user manually/visually determining differences between the one or more boundary conditions and the one or more stored boundary conditions, and, based on the determined differences, generating corrective boundary conditions for generating the at least one swarm trajectory.  As a result, these limitations are mental processes.

Does claim 21 recite a judicial exception?  Yes.  Claim 21 recite the limitations of generating n-tuple information of a trajectory and parameter set. The generating limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “back-end computer”, as in base claim 18, nothing in the claim precludes the generating step from practically being performed in the human mind/visually.  For example, but for the “back-end computer” language, the claim encompasses the user manually/visually generating n-tuple information of a trajectory and parameter set.  As a result, this limitation is a mental processes.

Does claim 23 recite a judicial exception?  Yes.  Claim 23 recite the limitations of processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets, and generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory. The processing and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “generating a swarm trajectory in a central computer” nothing in the claim precludes the processing and generating steps from practically being performed in the human mind/visually. For example, but for the “central computer” language, the claim encompasses the user manually/visually processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets, and generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory.  As a result, these limitations are mental processes.

Step 2A – Prong 2
Does claim 11 integrate the judicial exception into a practical application?  No. The claim recites two additional elements: receiving, from a plurality of vehicles traveling a route segment, individual trajectories from each of the plurality of vehicles, wherein each trajectory comprises a parameter set based on one or more boundary conditions, and transmitting the generated swarm trajectory. The receiving and transmitting steps recited in the claim are recited at high levels of generalities (i.e., as a general means of gathering an electronic representation of individual trajectories and distributing an electronic representation of an average of the individual trajectories), and amounts to mere data distributing and/or gathering, which are forms of insignificant extra-solution activities.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 11 is directed to the abstract idea.

Do claims 14 and 25 integrate the judicial exception into a practical application?  No. Claims 14 and 25 do not recite any additional elements. As such, claims 14 and 25 are directed exclusively to the abstract idea.

Do claims 17 and 28 integrate the judicial exception into a practical application?  No.  Claims 17 and 28 do not recite any additional elements.  As such, claims 17 and 28 are directed exclusively to the abstract idea.

Does claim 18 integrate the judicial exception into a practical application?  No. The claim recites two additional elements: receiving, in a back-end computer, one or more boundary conditions determined by the ego-vehicle for a currently driven lane, and transmitting the at least one swarm trajectory to the ego vehicle, wherein the at least one swarm trajectory is configured to modify the driving trajectory of the ego-vehicle for the currently driven lane. The receiving and transmitting steps recited in the claim are recited at high levels of generalities (i.e., as a general means of gathering an electronic representation of individual trajectories and distributing an electronic representation of an average of the individual trajectories), and amounts to mere data distributing and/or gathering, which are forms of insignificant extra-solution activities.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 18 is directed to the abstract idea.

Does claim 20 integrate the judicial exception into a practical application?  No.  Claim 20 does not recite any additional elements.  As such, claim 20 is directed exclusively to the abstract idea.

Does claim 21 integrate the judicial exception into a practical application?  No.  Claim 21 does not recite any additional elements.  As such, claim 21 is directed exclusively to the abstract idea.

Does claim 23 integrate the judicial exception into a practical application?  No. The claim recites two additional elements: receiving, from a plurality of vehicles traveling a route segment, individual trajectories from each of the plurality of vehicles, wherein each trajectory comprises n-tuple information of a trajectory and parameter set based on one or more boundary conditions, and transmitting the generated swarm trajectory. The receiving and transmitting steps recited in the claim are recited at high levels of generalities (i.e., as a general means of gathering an electronic representation of individual trajectories and distributing an electronic representation of an average of the individual trajectories), and amounts to mere data distributing and/or gathering, which are forms of insignificant extra-solution activities.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 23 is directed to the abstract idea.

Step 2B 
Do claims 11, 18 and 23 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional elements in the claims amount to mere data distributing and/or gathering, which are forms of insignificant extra-solution activities.  As a result, claims 11, 18 and 23 do not recite additional elements that amount to significantly more than the judicial exception.  The same analysis applies here in 2B, i.e., insignificant extra-solution activities using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 11, 18 and 23 are ineligible.

Dependent claims 12, 13, 15, 16, 19, 22, 24, 26 and 27 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claims 11 – 28 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 13, 18, 19 and 21 – 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the cited corresponding U.S. Patent Application Publication No. 2018/0370533 A1 to Sofra et al. (herein after “Sofra” or "Sofra et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and/or cited passages from the prior art reference are in normal typeface.
As to claims 11 and 23,
the Sofra et al. publication discloses a method for generating a swarm trajectory in a central computer (see at least ¶10 – ¶13 and Fig. 2), comprising: 
receiving, from a plurality of vehicles (17) traveling a route segment, individual trajectories from each of the plurality of vehicles, wherein each trajectory implicitly comprises n-tuple information of a trajectory and parameter set based on one or more boundary conditions (see at least ¶10 – ¶13, ¶17, ¶18 and ¶24); 
processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets (see ¶14, where “[t]he lane information relating to the lane is then determined on the basis of the plurality of driving trajectories”; see also ¶24, where “[p]rovision is made for the driving trajectory to be determined, together with an external parameter . . . .”)(Emphasis added); 
generating the swarm trajectory based on the value, wherein the swarm trajectory comprises data configured to modify a vehicle driving trajectory (see ¶17, where “[p]rovision is made for the plurality of driving trajectories to be transmitted to the lane information collection device, and for the lane information to be determined on the basis of the plurality of driving trajectories. The plurality of motor vehicles are therefore in the form of a vehicle fleet, for example, and the plurality of driving trajectories are therefore also in the form of vehicle fleet data. As a result of the plurality of driving trajectories being present in the collection device, the lane information can be determined more accurately than if only the driving trajectory of a single vehicle were present”); and 
transmitting the generated swarm trajectory (see ¶14, where “[t]he determined lane information is then made available to further motor vehicles by the lane information collection device. The provision of information to the further motor vehicles can be transmitted, for example, following a request from the further motor vehicles or for example automatically on the basis of their geographical position and/or their most likely travel route”).
As to claim 12,
the Sofra et al. publication discloses that each of the individual trajectories comprise n-tuple information of a trajectory and parameter set. (See ¶24.)

As to claims 13, 22 and 24,
the Sofra et al. publication discloses that one or more boundary conditions comprise a date, a day, a time of day interval, weather, parking situation and traffic condition.  (See ¶24.)

As to claim 18,
the Sofra et al. publication discloses a method for using a swarm trajectory for an ego-vehicle (1, 17), comprising: 
receiving, in a back-end computer (14), one or more boundary conditions determined by the ego-vehicle for a currently driven lane (8, 9)(see at least ¶10 – ¶13, ¶17, ¶18 and ¶24); 
processing, in the back-end computer (14), the one or more boundary conditions to determine that the one or more boundary conditions correspond with one or more stored boundary conditions (see ¶14, ¶16, ¶22 and ¶24); 
generating, in the back-end computer (14), at least one swarm trajectory for the currently driven lane based on the processing (see ¶17); and 
transmitting the at least one swarm trajectory to the ego vehicle, wherein the at least one swarm trajectory is configured to modify the driving trajectory of the ego-vehicle for the currently driven lane (see ¶14).
As to claim 19,
the Sofra et al. publication is considered to disclose the boundary conditions being determined by the ego-vehicle for a configured swarm trajectory. (See ¶14, ¶16, ¶22 and ¶24.)
As to claim 21,
the Sofra et al. publication is considered to implicitly disclose generating n-tuple information of a trajectory and parameter set.  (See ¶14, ¶16, ¶22 and ¶24.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 16, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Sofra et al. publication in view of U.S. Patent Application Publication No. 2016/0275404 A1 to Abraham et al. (herein after “Abraham” or "Abraham et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and/or cited passages from the prior art reference(s) are in normal typeface.
As to claims 14 and 25,
the Sofra et al. publication discloses the invention substantially as claimed, including processing the trajectories to generate a value.  (See ¶14 and ¶24.) 
The Sofra et al. publication, however, fails to disclose processing the trajectories to generate a value comprises processing the trajectories to obtain one of an average value or mean value of the trajectories relative to the one or more configured parameter sets.
Processing multiple trajectories to obtain one of an average value or mean value of the trajectories relative to the one or more configured parameter sets is old and well known, as demonstrated by the Abraham et al. publication who discloses a road condition analyzer.  According to Abraham, “the traffic pattern indicates a path of the vehicular traffic at a location. The path of travel indicates a path followed by one or more of the vehicles traversing a portion of road that includes the location. The path that is generated (by, e.g., road condition analyzer 132) represents an average path of travel, based on an observed path of travel of one or more vehicles traversing the portion of road. For example, road condition analyzer 132 determines a location of one or more vehicles at various points along the path of travel and determines the average path of travel based on a geometric average of the location of each vehicle at each corresponding point.”  (See ¶33.)(Emphasis added.)  Such disclosure teaches processing trajectories to obtain one of an average value or mean value of the trajectories relative to the one or more configured parameter sets.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Sofra et al. publication to process the trajectories to obtain one of an average value or mean value of the trajectories relative to the one or more configured parameter sets, as taught by the Abraham et al. publication, in order to predict impending traffic condition so that an alternate route or trajectory may be considered.

As to claims 15 and 26,
the Sofra et al. publication, as modified by the Abraham et al. publication (see ¶32 and ¶33), is considered to disclose the one or more configured parameter sets comprising a combination of all of the one or more boundary conditions.

As to claims 16 and 27,
the Sofra et al. publication, as modified by the Abraham et al. publication (see ¶32 and ¶33), is considered to disclose the one or more configured parameter sets comprising a combination of some of the one or more boundary conditions.



Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the Sofra et al. publication in view of U.S. Patent Application Publication No. 2018/0059687 A1 to Hayes et al. (herein after “Hayes” or "Hayes et al. publication").
As to claims 17 and 28,
the Sofra et al. publication discloses the invention substantially as claimed, including processing the trajectories to generate a value for the trajectories relative to one or more configured parameter sets.  (See ¶14 and ¶24.) 
The Sofra et al. publication, however, fails to disclose applying different weights to the boundary conditions.
Applying different weights to certain conditions and/or variables in order to achieve more accurate results is a known technique in the art, as demonstrated by the Hayes et al. publication who discloses determining the risk a vehicle may encounter while traveling along different segments of a route.  (See ¶29.)   According to Hayes, the “risk may be determined based on a weighted score.”  (See ¶31.)  In other words, Hayes “may use one or more system preferences, fleet preferences, owner preferences, driver preferences, or the like to determine weights to apply to different factors when determining risk.” (See ¶31.)  Such disclosure suggests applying different weights to the boundary conditions in order to achieve more accurate results.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Sofra et al. publication to apply different weights to the boundary conditions, as suggested by the Hayes et al. publication, in order to achieve more accurate results.
Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666